Plaintiff corporation is not exempt from rent control, under paragraph (a) of subdivision 2 of section 2 of the State Residential Rent Law-*770(L. 1946, ch. 274, as amd.), merely for the reason that its profits are required by its certificate of incorporation to be devoted to educational or charitable purposes. Neither is the rent ceiling removed from the apartment in question merely by reason of its having been rented in a furnished condition. The landlord should have carried to a conclusion its application to the rent commission for an increase in the maximum rent by reason of the added furniture. There was enough uncertainty, however, concerning the rights and liabilities of the landlord and these tenants to warrant reversal of the determination that the violation by the landlord was willful, resulting in the award of treble damages to the tenants on their counterclaim. The damages awarded to the tenants are reduced to the amount of the overcharge in the sum of $99.75, and the tenants’ counsel fee reduced to $250 and, as so modified, the judgment is affirmed, without costs. Present — Cohn, J. P., Callahan, Van Yoorhis, Heffernan and Bergan, JJ.; Callahan and Heffernan, JJ., dissent and vote to affirm. Settle order on notice. [See post, p. 916.]